  Case 3:19-cv-00814-PDB Document 23 Filed 04/21/20 Page 1 of 2 PageID 128



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

MINNIE L. WESLEY,

             Plaintiff,

 v.                                                          NO. 3:19-cv-814-J-34PDB

PREFERRED REALTY AND MGT., LLC.,
& DRONE TECHNOLOGIES, INC.

             Defendants.



                                         Order

      Before the Court is the plaintiff’s motion to compel discovery responses from
Drone Technologies, Inc. Doc. 22. Drone has not responded to the motion, and the
time for doing so has passed.

      Federal Rule of Civil Procedure 37(a) provides that a party may move for an
order compelling disclosure or discovery. If a court grants a motion to compel
discovery, or discovery is provided after its filing, “the court must, after giving an
opportunity to be heard, require the party … whose conduct necessitated the motion,
the party or attorney advising that conduct, or both to pay the movant’s reasonable
expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.
37(a)(5)(A). “But the court must not order this payment if: (i) the movant filed the
motion before attempting in good faith to obtain the disclosure or discovery without
court action; (ii) the opposing party’s nondisclosure, response, or objection was
substantially justified; or (iii) other circumstances make an award of expenses
unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i−iii). Nondisclosure, a response, or an objection is
substantially justified if reasonable people could differ on its appropriateness.
Maddow v. Procter & Gamble Co., Inc., 107 F.3d 846, 853 (11th Cir. 1997).
     Case 3:19-cv-00814-PDB Document 23 Filed 04/21/20 Page 2 of 2 PageID 129



        The plaintiff’s counsel attempted to confer with Drone’s counsel in a good faith
effort to resolve the dispute to no avail. Doc. 22 at 2–3, 21.

        Having received no response in opposition, the Court grants the motion to
compel, Doc. 22. By May 8, 2020, Drone must serve full and complete responses to
the outstanding discovery requests and show cause why the Court should not award
the plaintiff reasonable expenses, including attorney’s fees.

        Ordered in Jacksonville, Florida, on April 21, 2020.




c:      Counsel of record




                                            2
